Siebeckek, J.
The trial court found that the decedent had assigned her right, interest, and title in and to the moneys and the claim she had as a depositor of the defendant bank to the defendant Fd Buten in consideration'of services rendered and money loaned and advanced by Buten for the decedent at her request and with her consent. The point is *237made that the evidence fails to show that any consideration passed from Buten to the decedent which will sustain this claim of an assignment to him of the claim evidenced by the bank book. The facts and circumstances before the court warrant the inference that Buten rendered services for the decedent while she was helpless from sickness; that he advanced money to secure necessaries for her; that at her request he attended to her affairs; and that the- deposit book, with the slip attached, having thereon the words, “EcL, this is for you. Lida,” was in his possession, as were also the withdrawal receipts signed by her. That Buten had possession of them before her death is sufficiently shown. The import of the writing attached to the book, in the light of the attending facts and circumstances, supports Butenf s claim that it is an assignment to him of decedent’s claim against the bank. The facts showing that he had rendered valuable services for her in times of distress and need, had advanced money to provide her with necessaries, and that he was given possession of the bank book are strong confirmatory evidential facts that the writing was intended to assign the account. We are persuaded that the court’s findings on these branches of the case are not so clearly against the preponderance of the evidence as to warrant reversal of them.
It is contended that the alleged assignment is of no validity under sec. 2319c, Stats. (Supp. 1906; Laws of 1901, ch. 390, sec. 1), which enacts that;
“No gift, sale, assignment or transfer of any saving fund bank book bearing evidence of bank deposits or of any interest in the deposits represented thereby, shall be valid unless the same be in writing and the same or a copy thereof delivered to the bank issuing such bank deposit book.”
The alleged assignment was not delivered to the bank until after the death of Lida Webb, the owner. The defendant Buten delivered the alleged written assignment to the bank on August 13th, after the death of Lida Webb on June 23, 1907. *238The provisions of the law indicate that it was designed to protect banks as to payments made on such, accounts before they have had notice of an assignment The notice to the bank is .given by serving on the bank the written assignment or a copy thereof. The execution and delivery of the written assignment by the assignor to the assignee executes the transfer as between them and operates to convey title to the claim from the assignor to the assignee. By the terms of the statute such transfer of the title to the claim is, however, not operative and binding on the bank until it is brought to' its notice in the manner specified in the statute. We are of the opinion that the statute was not intended to provide that the assignor's death should cancel the assignment thus completed between the assignor and assignee. The more reasonable interpretation is that under such circumstances the assignment is to remain effective between the parties thereto and is to become operative on the bank when it is brought to its attention by the service of the written assignment or a copy thereof upon it. Under the statute, then, Buten became the owner of the claim when the written assignment was delivered to' him, and it became binding on the bank at the time it was notified thereof as provided by the statute. We perceive m> legal obstacle to holding that the assignment was valid between the decedent and Buten after decedent’s death, and that it was effective as to the bank from the time it was brought to the bank’s notice.
We regard the judgment of the trial court awarding Buten the relief asked for in his counterclaim as correct.
By the Gowrt. — The judgment of the trial court is affirmed.
TijiliN, J., took no part.